     Case 1:20-cv-00646-DAD-JLT Document 11 Filed 05/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO MARTINEZ,                                  Case No. 1:20-cv-00646-JLT (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13           v.                                          PROCEED IN FORMA PAUPERIS AND
                                                         DISMISS ACTION
14    A. ZEPP, et al.,
                                                         (Doc. 9)
15                       Defendants.
                                                         14-DAY DEADLINE
16
                                                         Clerk of the Court to Assign a District Judge
17

18          Before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 9.) Because Plaintiff has three “strikes” under section 1915(g) and fails to

20   show that he is in imminent danger of serious physical injury, the Court recommends that his

21   application be denied and this action dismissed.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
     Case 1:20-cv-00646-DAD-JLT Document 11 Filed 05/15/20 Page 2 of 3


 1       II.    DISCUSSION

 2              The Court takes judicial notice of four of Plaintiff’s prior lawsuits that were dismissed

 3   because they failed to state a claim on which relief can be granted:1 (1) Martinez v. Davey, et al.,

 4   No. 1:16-cv-00084-LJO-BAM (E.D. Cal.) (dismissed on October 30, 2017 for failure to state a

 5   claim, failure to obey a court order, and failure to prosecute); (2) Martinez v. Davey, No. 1:16-cv-

 6   01655-AWI-BAM (E.D. Cal) (dismissed on March 5, 2018 for failure to state a claim); (3)

 7   Martinez v. Lewis, et al., No. 1:19-cv-00812-DAD-SAB (E.D. Cal) (dismissed on December 16,

 8   2019 for failure to state a claim); and, (4) Martinez v. Pfeiffer, et al., No. 1:19-cv-01684-DAD-

 9   SAB (E.D. Cal.) (dismissed on March 30, 2020 for failure to state a claim). All of these cases
10   were dismissed before Plaintiff initiated the current action on May 4, 2020. Therefore, plaintiff is

11   precluded from proceeding in forma pauperis in this action unless, at the time he filed his

12   complaint, he was under imminent danger of serious physical injury. See Andrews v. Cervantes,

13   493 F.3d 1047, 1052-53 (9th Cir. 2007).

14              Plaintiff’s claims in his complaint stem from an incident that occurred on March 28, 2019.

15   (See Doc. 1 at 3, 6, 8, 10, 14, 22.) Plaintiff alleges that a doctor at Kern Valley State Prison “did

16   a[n] intentional forceful act, on patient’s left shoulder,” even though the doctor knew of

17   “Plaintiff’s tumors, lesions, and ‘tremendous pain,’ being present at the left side of the spinal

18   cord…. As a result of the conduct[] Plaintiff’s tumors increased a[s] did his pain.” (Doc. 1 at 6.)

19   Plaintiff’s allegations do not show that he is in imminent danger of serious physical injury.
20   III.       CONCLUSION AND RECOMMENDATIONS

21              Based on the foregoing, the Court RECOMMENDS that:

22              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 9) be DENIED; and,

23              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

24                   filing fee.

25   The Clerk of the Court is DIRECTED to assign a district judge to this action.

26              These Findings and Recommendations will be submitted to the United States District
27   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

28   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                                                   2
     Case 1:20-cv-00646-DAD-JLT Document 11 Filed 05/15/20 Page 3 of 3


 1   of the date of service of these Findings and Recommendations, Plaintiff may file written

 2   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

 3   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 4   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 5   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     May 15, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
